 

 

Case 1:20-cv-06881-GBD Document 21 Filed 04/12/21 Page 1of1

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOSEPH GONZALEZ, 2 ATE + ot R J 5 a

Plaintiff,

    

 

-against- : ORDER

CITYWIDE MOBILE RESPONSE CORP and 20 Civ. 6881 (GBD)

LAWRENCE FAWCETTE,

Defendants.

> }
GEORGE B. DANIELS, United States District Judge:

This Court having been advised that the parties have reached a settlement in principle on
all issues in this matter, the Clerk of Court is hereby ORDERED to close the above-captioned
action, without prejudice to restoring the action to this Court’s docket if an application to restore
is made within thirty (30) days.

All conferences previously scheduled are adjourned sine die.

Dated: April 6, 2021
New York, New York

SO ORDERED.

itagy L. Danse

. DANIELS
cupR ates District Judge

 
